Allowable Subject Matter
Claims 1-3, 5-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an intelligent restraint system architecture for aircraft cargo each restraint comprises a main body and a pawl, local restraint control panels (RCPs) coupled to proximal restraints wherein each of the restraints comprises a condition sensor disposed on the pawl for disposition below a cargo movement plane with the pawl assuming the retracted condition and above the cargo movement plane with the pawl assuming the erected condition to report a currently assumed condition of the restraint to the corresponding local RCP.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KEITH L DIXON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/BRIAN M O'HARA/Primary Examiner, Art Unit 3642